DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on June 07th, 2022 is acknowledged.  By this amendment, claims 1 and 14 have been amended and claim 5 has been cancelled.  Accordingly, claims 1-4 and 6-21 are currently pending in this application and claims 1 and 14 are in independent form.
					Allowable Subject Matter
Claims 1-4 and 6-21 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on June 07th, 2022 (see Applicant’s persuasive arguments in the remarks on page 7, line 3 to page 8, line 2), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the insulating structure extends in the first direction and the second direction entirely through the memory stack, the first semiconductor layer, and the second semiconductor layer to separate the plurality of channel structures into the plurality of blocks", as recited in independent claim 1 and “an insulating structure extending vertically through the memory stack and the doped semiconductor layer, each array region being separated by the insulating structure in a third direction into a plurality of blocks, the first direction, the second direction, and the third direction are three orthogonal direction, and the insulating structure extending in the first direction and the second direction entirely through the memory stack and the doped semiconductor layer to separate the plurality of channel structures into the plurality of blocks”, as recited in independent claim 14.
Claims 2-4, 6-13, and 15-21 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892